Citation Nr: 0012405	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-17 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) evaluation for 
tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from June 1967 to October 
1970.  For service in the Republic of Vietnam, he was awarded 
the Combat Infantryman Badge, among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating action issued 
by the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for PTSD and which denied a compensable evaluation 
for tinea versicolor.  

In September 1998, the RO issued a rating action denying 
service connection for ulnar neuropathy (claimed as numbness 
of the fingers) and the veteran was so informed.  In November 
1998, the veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in which Block 9A was checked indicating a 
desire to appeal all issues listed on all prior statements of 
the case.  However, the only comments included by the veteran 
on this VA Form 9 at Block 10 was a statement that "I took 
all of the tests but you said you can not find them."  While 
this form fails to set out any specific arguments relating to 
errors of fact or law made by the RO in reaching the 
determination being appealed in accordance with 38 C.F.R. 
§ 20.202 (1999), it has been accepted as a valid substantive 
appeal on the issues listed on the title page of this 
opinion.  However, the veteran's responsive comments at 
Block 10 of that form appear to address his claim for service 
connection for ulnar neuropathy, since this form was received 
immediately in response to the RO's November 1998 
notification that service connection for neuropathy had been 
denied, and since he is apparently referring to nerve 
conduction studies recently completed by VA (which are on 
file).  Nevertheless, the veteran's comment on this form does 
not clearly indicate his dissatisfaction or disagreement with 
the RO's denial of service connection for ulnar neuropathy, 
as required by 38 C.F.R. § 20.201 in order to constitute a 
notice of disagreement.  The RO should request the veteran to 
clearly state whether he intended to initial an appeal of the 
denial of service connection for ulnar neuropathy by the 
November 1998 communication.  This matter is referred to the 
RO for clarification.


FINDING OF FACT

There is no valid clinical diagnosis of PTSD on file.  


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. §§ 1154(b), 5103(a), 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 4.125 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  In general, service connection may be 
established for disability resulting from disease or injury 
suffered in line of duty.  38 U.S.C.A. § 1110.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter, a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The diagnosis of a mental 
disorder must conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  38 C.F.R. § 4.125(a).  

In the case of any veteran who is engaged in combat with the 
enemy in the active service of the United States during a 
period of war, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in service and to that extent, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, 38 U.S.C.A. 
§ 1154(b) is not a substitute for an otherwise well-grounded 
claim.  That is, even if a combat veteran successfully 
establishes the in-service occurrence or aggravation of an 
injury or disease pursuant to 38 U.S.C.A. § 1154(b) and 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), he must 
still submit competent evidence of a causal connection 
between the in-service event and current disability and 
competent evidence that current disability actually exists.  
Wade v. West, 11 Vet. App. 302 (1998); Arms v. West, 12 Vet. 
App. 188 (1999).  


Well-grounded Claims:   A person who submits a claim for VA 
disability compensation benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has provided that a well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A claimant 
cannot meet the burden imposed by § 5107(a) merely by 
presenting his own or other lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
sufficient evidence to render a claim well grounded under 
§ 5107(a).  

The Court has established what may be referred to as a three-
pronged test in analyzing well-grounded claims.   In 
Caluza v. Brown, 7 Vet. App. 498 (1995), the Court held that 
for a veteran's claim for service connection to be well 
grounded, there must be competent evidence of:   (1)  Current 
disability in the form of a medical diagnosis; (2) incurrence 
or aggravation of a disease or injury in service in the form 
of lay or medical evidence; and (3) a nexus between in-
service injury or disease and current disability in the form 
of medical evidence.  A claim that is not well grounded does 
not present a question of fact over which the Board has 
jurisdiction.  38 U.S.C.A. § 7105(d)(5); Grottveit v. Brown, 
5 Vet. App. 91 (1993).

Facts:  The veteran had approximately one year of service in 
the Republic of Vietnam and he received the Combat 
Infantryman Badge.  His military occupational specialty is 
listed as a field communication crewman and/or lineman.  The 
service medical records contain no complaint, finding, 
treatment or diagnosis for any form of psychiatric disorder.  
The report of examination for separation from service 
reflects that he was psychiatrically normal and in the 
accompanying report of medical history, the veteran himself 
indicated that he did not have trouble sleeping or nightmares 
or depression or excessive worry or nervous trouble of any 
sort.  

Ten years after service in June 1980, a VA psychiatric 
consultation report noted that the veteran had come to the 
clinic "for a number of vague medical complaints."  He 
reported that he had been using multiple "asocial" drugs 
since 1965 for which he had been jailed a "number of times."  
The assessment was asocial behavior (polydrug use).  

In November 1980, the veteran was provided a psychiatric 
examination.  There were complaints of headaches and 
nervousness, however, he admitted there hadn't been much 
nervousness in "quite a while."  He had recently been in a 
drug program at a private hospital.  Examination showed no 
evidence of neurosis or psychosis and the diagnosis was 
nervous condition, not found.  

From June 1980 to May 1981, the veteran was treated at a VA 
hospital for drug abuse.  He had been using various opiates, 
codeine, cocaine, Ritalin, PCP and other drugs.  The 
diagnosis was chronic heroin use and there was no other 
psychiatric diagnosis.  

In January 1985, the veteran was again admitted for several 
months to a VA hospital for heroin and morphine abuse.  It 
was noted that this was his 21st year of using heroin.  He 
had left his previous hospitalization in 1980 without 
completing the program.  He had approximately 22 felony 
arrests, primarily for dealing and narcotics possession.  A 
mental status examination reported that the veteran was 
"a very bright man and somewhat devious."  He seemed to be 
trying to outwit the interviewer.  He had no evidence of 
psychosis, had not hallucinated nor did he have delusions.  
He had no thought disorder.  He was fully oriented and his 
memory was intact.  The veteran again left the hospital 
without completing the program.  The only Axis I diagnosis 
was opiate abuse and there was an Axis II diagnosis of 
antisocial personality disorder. 

Other VA medical records indicate that in or about 1989, the 
veteran manifested systemic lupus erythematosus (SLE), 
nephrotic syndrome, pericardial effusion, pleural effusion, 
and hypertension.  He subsequently developed chronic kidney 
failure requiring weekly dialysis.  

In 1992, the veteran was hospitalized with VA for alcohol 
abuse treatment.  A psychological consultation conducted 
during that admission contains no reference to anxiety and no 
past history of psychiatric problems.  There were symptoms of 
mild depression and the impression from examination was 
alcohol dependency.

In June 1996, the veteran received a psychological 
consultation where he reported depression and anxiety.  He 
reported some audio and visual hallucinations, but not 
directly related to the Vietnam war.  He said he had 
flashbacks once a month and

had some symptoms of PTSD.  The impression was PTSD.  
However, the same VA clinical psychologist saw the veteran in 
consultation the following month.  He was not on any 
psychiatric medication.  He was noted to have vegetative 
signs of depression.  There were some symptoms of anxiety, 
flat affect, dysthymic mood and normal speech.  The 
impression was major depression. 

In September 1996, the veteran was provided another VA 
psychological consultation by a different staff psychologist.  
The impression was major depressive episode.  Additionally, a 
notation appended to this consultation noted that the veteran 
continued to use crack cocaine two to three times per week.  
The impression was cocaine-induced mood disorder, cocaine 
dependency and alcohol abuse.

In October 1996, the veteran was provided a full 
psychological evaluation.  A complete service and post-
service history was taken and reported.  A complete battery 
of psychological testing was provided and the VA psychologist 
reported that most of the tests given were technically only 
marginally valid or invalid due to the veteran's "over-
reporting of pathology and an apparent attempt to present 
himself as impaired."  A Beck Depression Inventory was 
indicative of multiple somatic symptoms of depression.  A 
State Trait Anger Expression Inventory once again suggested 
some over reporting of symptoms.  The MMPI-2 was produced by 
someone feeling distressed who wished to convey that fact to 
others.  Several indicators pointed to possible over 
reporting of symptoms.  The veteran's strong report of 
paranoid ideation and hallucinations on this test did not 
accord well with his presentation in the interview.  The 
MCMI-2 was even more strongly geared to producing a negative 
image and this test was also marginally valid "if that."  
Intelligence testing revealed the veteran to be in the 
average category.  A diagnosis was complicated by the 
veteran's chronic over reporting of symptoms and further 
complicated by him having the serious chronic illness of 
lupus which might be responsible for a number of symptoms.  
Although the veteran reported some symptoms of PTSD, the 
invalidity or marginal status of his tests prevented this 
diagnosis from being made.  The Axis I diagnosis was 
dysthymia and the Axis II diagnosis was deferred.  



Analysis:  The veteran's claim for service connection for 
PTSD is not well grounded because there is simply an absence 
of clinical evidence establishing a valid diagnosis of PTSD.  
While there is one diagnostic impression of PTSD in a brief 
clinical notation, the same clinician altered his impression 
from PTSD to major depression a month later.  This diagnosis 
is confirmed as dysthymia upon completion of a battery of 
psychological testing performed more recently in October 
1996.  Depression is consistently related to the veteran's 
long-standing use of illegal substances and alcohol and to 
the fact that the veteran has SLE and many other associated 
medical problems, all of which are entirely unrelated to 
service.  

While the veteran was awarded the Combat Infantryman Badge, 
the Board need not address the validity of reported stressors 
or any other aspect of this claim in the absence of a current 
diagnosis of PTSD.  There is no diagnosis of PTSD on file in 
conformance with the DSM-IV and in the absence of any 
competent clinical evidence presenting a current diagnosis of 
PTSD, the veteran's claim for service connection for PTSD 
must be found to be not well grounded.  The RO denied this 
claim on the same basis as the Board and has previously 
notified him that allowance of service connection may not be 
made in the absence of a diagnosis of PTSD.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

During service in May 1970, the veteran was shown to have an 
elevated, plaque-like, scaly, pruritic rash present "for 
years" and unresponsive to conservative treatment.  He was 
referred to dermatology.  A dermatological consultation the 
following month resulted in a finding of tinea versicolor.

Ten years after service in June 1980, the veteran filed a 
claim for service connection for a rash.  A November 1980 VA 
dermatological examination noted findings made in the 
veteran's service medical records and also noted that there 
was a palm-sized area of fine scaly patches which was 
slightly hyperpigmented on the central interscapular region 
of the back.  The assessment was tinea versicolor limited to 
periaxillary areas and interscapular area of the back.  It 
was indicated that this skin disorder cleared up upon topical 
application of Selsun Suspension.  Based upon this 
information, the RO granted service connection for tinea 
versicolor of the interscapular area of the back and the 
periaxillary area with a noncompensable evaluation.  The 
veteran was notified of this action and did not appeal.

In July 1996, the veteran filed a claim for an increased 
evaluation for tinea versicolor.  In October 1996 the RO 
requested a VA medical facility to schedule the veteran for 
various examinations, including a skin examination.  In a 
December 1996 computer print-out, it was reported that the 
veteran failed to report for examinations.  In the December 
1996 rating action presently on appeal, the RO denied an 
increased evaluation for tinea versicolor based on an absence 
of clinical evidence revealing symptoms from that disorder 
arising to a compensable level.  It was also noted that the 
veteran had been scheduled for an examination in October 1996 
but that he failed to report for such examination.  However, 
the computer print-out shows that the veteran failed to 
report for two examinations scheduled in October 1996; one 
for PTSD and the other for cystitis/bladder/prostate.  There 
is no evidence on file that the veteran was scheduled for a 
dermatological evaluation in conjunction with his claim for 
an increased evaluation for tinea versicolor.

While a review of the file fails to reveal any chronic or 
ongoing treatment for tinea versicolor, and while the veteran 
is clearly shown to have the serious superimposed (and non-
service-connected) disability of SLE, there is no clinical or 
other competent evidence on file distinguishing any symptoms 
of SLE from tinea versicolor, if the latter remains present.  
The Court has held that the veteran's assertions of increase 
in disability are sufficient to establish a well-grounded 
claim for an increased evaluation and imposes on VA a duty to 
assist.  Accordingly, despite a complete absence of clinical 
evidence showing any increase in symptoms of tinea versicolor 
for many years, the Board is compelled to remand this case 
for a VA dermatological examination in accordance with the 
Court's directives.  

As the Board has determined that a new examination is 
necessary with respect to this case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

The case is REMANDED for the following:  


1.  The veteran should be scheduled for a 
dermatological examination and his claims 
folder must be made available for review 
in conjunction with the examination.  The 
dermatologist's attention is directed to 
past findings of tinea versicolor in the 
periaxillary areas and interscapular area 
of the back.  The dermatologist is re-
quested to indicate whether there is any 
tinea versicolor at present and, if so, 
to specifically identify in detail any 
areas found.  Tinea versicolor has long 
been evaluated as dermatophytosis and 
rated by analogy to schedular criteria 
provided for eczema.  The physician 
should specifically indicate whether any 
tinea versicolor identified has 
exfoliation, exudation, or itching or 
extensive lesions or marked disfigurement 
as well as indicating the exact area of 
the body and size of any areas identi-
fied.  It is noted that the veteran has 
systemic lupus erythematosus which has 
not been related to service and the 
dermatologist should distinguish between 
any manifestations of SLE from 
manifestations of service-connected tinea 
versicolor.  


2.  If the veteran fails to report for 
such examination, the RO must ensure that 
an actual copy of the notification letter 
posted by any VA medical facility and 
dispatched to the veteran's last known 
address is included in the claims folder 
(as opposed to a simple inclusion of an 
"AMIE" request which does not show that a 
letter was actually posted to the veteran 
at his last know address).


3.  After completing the above 
development, the RO should review the 
report of dermatological examination for 
completeness and to ensure that it 
provides the information necessary to 
evaluate tinea versicolor.  If the 
medical report is inadequate, it must be 
returned to the dermatologist for 
corrective action.  Thereafter, the 
veteran's claim for an increased 
evaluation must be addressed and, if the 
full benefit on appeal is not accorded, 
the veteran and his representative must 
be provided with a Supplemental Statement 
of the Case and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  The veteran need do 
nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


